Citation Nr: 1704586	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  11-02 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his January 2011 and November 2012 substantive appeals, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in June 2013, but in an April 2013 statement, the Veteran withdrew his request for a Board hearing and asked that his case be forwarded to the Board for a decision based on the evidence currently of record.  Therefore, the Veteran's hearing request was properly withdrawn.

In July 2014, the Board denied the Veteran's claims to reopen the issue of entitlement to service connection for skin cancer; service connection for rib lesions; 
a rating in excess of 20 percent for a duodenal ulcer disease; a rating in excess of 20 percent for a ventral hernia; a rating in excess of 20 percent for abdominal scars; a rating in excess of 10 percent for a painful midline abdominal scar; and a compensable rating for malaria.  The Board remanded the issue of entitlement to a TDIU for additional development and it now returns for further appellate review.
 
Finally, the Board notes that the Veteran submitted a medical opinion, which was originally dated December 2014, in April 2015.  While he submitted this record after the most recent March 2015 supplemental statement of the case, the agency of original jurisdiction has already reviewed the record as it is duplicative of a record initially received in March 2015.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by an October 2011 letter, sent prior to the issuance of the March 2012 rating decision denying entitlement to a TDIU.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, vocational rehabilitation records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided a VA examination in October 2011.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes his disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.

Furthermore, Board finds there has been substantial compliance with the Board's July 2014 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in July 2014, the matter was remanded in order to refer the matter to the Director of the Compensation and Pension Service for extraschedular consideration.  Such was accomplished in March 2015.  Therefore, the Board finds that there has been substantial compliance with the Board's July 2014 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  TDIU

The Veteran contends that the severity of his service-connected disabilities prevent him from obtaining and maintaining gainful employment.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For the entire appeal period, the Veteran is service-connected for duodenal ulcer disease, rated as 20 percent; abdominal scars associated with duodenal ulcer disease, rated as 20 percent; post-operative ventral hernias associated with duodenal ulcer disease, rated as 20 percent; a painful midline abdominal scar, rated as 10 percent; and malaria, rated as noncompensable.

The Veteran's combined rating for compensation purposes is 50 percent.  38 C.F.R. § 4.25.  He does not meet the schedular criteria for a TDIU; however, an extraschedular TDIU is warranted if he is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.

The Veteran asserts that his service-connected disabilities are productive of unemployability as they prevent physical work and he lacks the requisite education and experience to engage in sedentary work.  See, e.g., Brief (July 2016).

Medical evidence shows that his duodenal ulcer, hernia, and associated scars are productive of non-severe symptoms such as abdominal pain, at least monthly, which are relieved by standard ulcer therapy.  See, e.g., VA examination (October 2011).  Such symptoms limit his ability to lift for than 10 to 20 pounds, bend, squat, or climb stairs.  See id.; private treatment record (October 31, 2010).  Such limitations further require that the Veteran be able to alternate between sitting and standing as he cannot sit continuously for more than one to two hours.  See id.; VA treatment record (December 19, 2014).  Medical evidence also shows that the Veteran's malaria has not been symptomatic since service.

In October 2011, a VA examiner opined that the aforementioned physical limitations of the Veteran's service-connected disorders do not preclude sedentary work.

The Board finds that the Veteran's service-connected disabilities preclude physical employment.  Accordingly, this case turns on whether the Veteran can obtain and sustain substantially gainful sedentary work consistent with his education and work experience.

With respect to education, the Veteran completed high school and half of a semester of college.  See VA treatment record (May 2, 2012).  Significantly, in October 2011, the Veteran enrolled in vocational rehabilitation to specialize in office skills training.  See Authorization and Certification of Entrance or Reentrance Into Rehabilitation and Certification of Status (October 2, 2011).  Initial evaluations showed that the Veteran did not have transferable skills and that his vocational goal of obtaining employment at a VA clinic may not be feasible because of his physical limitations, prolonged absence from the workforce, and minimal computer experience.  See Employment Handicap and Feasibility Worksheets (October 4, 2011).  However, progress notes from vocation rehabilitation show that the Veteran was able to maintain a schedule and grasp concepts in the classroom; complete training in Microsoft Office, Word, Excel, and Access; and participate in work readiness services to assist him in preparing for interviews.  See Progress Note (November 1, 2011).  A diagnostic test shows that the Veteran's science, business, communication, service, and professionalism skills are higher than 70 to 80 percent of his peers and that verbal reasoning, numerical ability, word knowledge, and perceptual speed and accuracy were average to high.  In December 2011, the Veteran completed training in Office Procedures and Computer Technology.  The Veteran subsequently discontinued vocational rehabilitation in July 2012, citing medical issues.  Contemporaneous medical records show that the Veteran complained of abdominal pain and bloody stool, which was diagnosed as diverticulitis.  See, e.g., VA treatment record (July 16, 2012).  The Veteran underwent surgical treatment for diverticulitis on July 16 and was released the next day.  His post-operative instructions show no physical restrictions and suggest moderate exercise and activity as tolerated.  See, e.g., VA treatment record (July 17, 2012).

In light of the aforementioned evidence, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation consistent with his education and special training.  The Board agrees with the October 2011 VA examiner's opinion that symptoms of the Veteran's service-connected disabilities do not preclude sedentary employment so long as the position that does not require physical activity and allows the Veteran to alternate between sitting and standing.  Additionally, the Veteran's vocational rehabilitation records show that he possesses the requisite training and skills to obtain substantially gainful clerical employment.  Specifically, his vocational rehabilitation progress notes show that his business, communication, service, and professionalism skills are higher than 70 to 80 percent of his peers.  The discharge summary from his Office Procedures and Computer Technology training states that he has "work ready skills for Microsoft Office"; conducted mock interviews; and even obtained business cards.  While the Veteran discontinued vocational rehabilitation services in July 2012, the medical evidence shows that he did so on account of nonservice-connected diverticulitis.  In sum, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation consistent with his education and special training.  Accordingly, a TDIU is not warranted.


ORDER

A TDIU is denied.


____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


